Title: From George Washington to Brigadier General Samuel Holden Parsons, 11 May 1779
From: Washington, George
To: Parsons, Samuel Holden



Sir
Head Qrs Middlebrook 11th May 1779

Your two favors of the 2d & 3d instant with their inclosures have been duly received.
It was my intention that your brigade should have reinforced the highland posts in the first instance; however as it was under circumstances on the receipt of the order, which made it expedient for Gen: Huntington’s to march, his need not be recalled; and yours will remain on its present ground till my further orders. The embarkation from New-York, about which we were uncertain, sailed the 5th Instant and it is said amounts to near 4000 troops. Its destination a secret.
I would observe in this place that altho’ I wish you to keep yourself in the utmost state of readiness to move at the shortest notice, yet I do not now mean by this, that you should neglect such guards & Patroles towards the Enemy’s lines, as are necessary for your own security & the checking their excursions into the Country The horses of the brigade need not be brought into camp, but kept in its vicinity, where they can be better foraged, at a less expence, and easily drawn together when wanted.

I mentioned in one of my last letters that arms and accoutremen⟨ts⟩ should be furnished to supply the deficiencies. I have since given Gen: Knox directions on this subject, that they may be procured at Springfield. With respect to tents Camp utensils, and the portmanteaus for the officers, these you will draw from the quartermasters store when absolutely necesy. I cannot say how the quartermaster General stands supplied with the latter. I shall speak to him however; and in case a sufficient number should not be provided in time for opening the campaign—the officers will nevertheless attend to the general order as far as practicable.
Inclosed you have my acceptance of the resignations of the commissions which you forwarded. The commissions shall be transfered to the board of war that the officers next in rank may have new ones made out agreeable to their succession. I am Sir &c.
